Wagner, Judge,
delivered the opinion of the court.
In pursuance of authority granted to it in its charter, the city of St. Louis passed an ordinance providing that no person or association, coi'poration, or savings institution, should carry on the business of dealing in, buying or selling or discounting any kind of bills of exchange, checks, drafts, hank or promissory notes, etc., without a license for that purpose continuing in force.
*577The license required by the ordinance was to be issued to any person applying for the same, at the rate of $200 per year, and for every violation of the ordinance the party guilty was subjected to a fine of $200. The appellant continued to prosecute-the business without taking out a license, and was proceeded, against and found guilty, and fined accordingly. It is insisted that the appellant is relieved from complying with the requirement of the ordinance on the ground that its charter exempts-it-from the proposed taxation. It is ,a bank chartered by the State,. with its place of business in the city of St. Louis, and by.'the-eighth section of the act incorporating it, it is declared, that- one-' per centum of the net profits of the bank shall be paid to'the-State for the use and benefit of the Missouri Institute for the-Education of the Blind. This, it is contended, is a contract with .- the State, giving it the privilege of doing business on the- payment of that amount, and that the regulation of the city exacting.’ the payment of an additional license is void. The act of. incorporation is undoubtedly a contract, but ’the corporation takes-nothing by its charter except what is plainly, expressly and ■ un- ■ equivocally granted. The charter says that one per centum of the net profits of the bank shall be paid to the State. But there are no negative or restrictive words used indicating any intention of the State to surrender the power of increasing the rate if it saw proper to do so.
Where there is an express contract created in the charter, any law materially interfering with its fundamental conditions would impair its obligation, and would therefore come within the meaning of the constitution and be entitled to its protection.
But it is equally well settled that the Legislature has full power and control over the subject of taxation, and that this power will never be considered surrendered unless it is done expressly or by necessary implication in the charter itself. (City of St. Louis v. Boatmen’s Ins. and Trust Co., 47 Mo. 150.)
The same principle that arises in this case was passed upon in.The Bank of Easton v. The Commonwealth, 10 Barr, 442. There,, by the charter, the bank was required to pay taxes at a fixed rate:,, and that rate was increased by subsequent' legislation. It was. *578earnestly argued that the rate of taxation agreed upon in the charter implied a contract on the part o£ the State to claim nothing more. But it was held otherwise, on the ground that if such an exemption existed it must be the result of a deliberate intention, distinctly manifested, to relinquish this prerogative of sovereignty. The court declared that “ to give the act of incorporation such'a construction would be a gross violation of the wholesome principle that an abandonment of the power of taxation is only to be established by clearly showing this to have been the deliberate purpose of the State.”
The corporation is strictly confined to the power granted in its charter, and in all things else the authority which the State may exercise over its affairs is as full and ample as if it were an individual carrying on the same business. I conclude that if the State by a valid contract had alienated its right to further tax the appellant, then it would not have the power to delegate that right to the city. But as I think the power was retained and not surrendered, it necessarily follows that it was competent to permit the municipality to exercise it. Entertaining these views, I therefore advise an affirmation of the judgment.
Judgment affirmed;
the other judges concurring.